USDS SDNY
DOCUMENT

UNITED STATES DISTRICT COURT . ELEC? RONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: _

DATE FILED: 7°674/

 

 

 

HYEGATE, LLC, DAP LLC, and ARAGATS

 

 

PERLITE OJSC, 21-cv-1450 (JGR)
Petitioners, MEMORANDUM OPINION
AND ORDER
- against -

ASHOT BOGHOSSIAN,

Respondent

 

JOHN G. KOELTL, District Judge:

Hyegate LLC, and its wholly owned subsidiaries DAP LLC ana
Aragats Perlite, OJSC, filed a petition to confirm an
arbitration award (the “Petition”’) against the respondent, Ashot
Boghossian, pursuant to the Federal Arbitration Act {the “FAA”)
9 U.S.C. §§ 1 et seq. The arbitration award was issued by
arbitrator Matthew E. Draper on December 11, 2020 (the “Award”)
and was rendered pursuant to an agreement into which the parties
entered on September 6, 2017 (the “2017 Agreement”). The
respondent has not opposed the Petition. For the reasons

explained below, the Petition to confirm the Award is GRANTED.

The following undisputed facts are taken from the Petition,
the Award, and the 2017 Agreement.
The petitioners, Hyegate, LLC, and its wholly owned

subsidiaries DAP LLC and Aragats Perlite OJSC, were claimants in

 
an arbitration against the respondent, Ashot Boghossian, that
took place in New York City. Pet. 997 4-5, 7. The respondent,
against whom the petitioners have received a Clerk’s Certificate
of Default, ECF No. 17, and who has not appeared in this
proceeding, actively participated in the arbitration. Pet.

q@ 25.

The arbitration concerned an employment dispute arising
under the 2017 Agreement. Award § 1. The petitioners operated
a perlite mine in Armenia. Award (1 3, 7. The parties entered
into the 2017 Agreement on September 6, 2017 pursuant to which
the respondent would manage the mine’s operation and sales.
Award ¢ 9. The 2017 Agreement contained an arbitration
provision requiring the parties to arbitrate “[a]ny controversy
or claim arising out of or relating to” the 2017 Agreement.
Award 7 14; 2017 Agreement at 4. The arbitration was to be
“administered by the American Arbitration Association in New
York City in accordance with its Commercial Arbitration
Rules, . . . and judgment on the award rendered by the
arbitrator({s) may be entered in any court having jurisdiction
thereof.” Pet. 7 21; 2017 Agreement at 4. Matthew E. Draper
was designated as the arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Pet.

q@ 23.

 
The underlying dispute arose because the petitioners
terminated the respondent on November 9, 2018. Award 7 17. The
petitioners alleged in the arbitration that the respondent
failed to provide the petitioners with information concerning
mine operations as required by the 2017 Agreement, and that the
respondent purchased the wrong type of industrial dryer for the
mine, resulting in a loss of $120,000. Award 77 16, 74. The
petitioners further alleged several other violations of the 2017
Agreement resulting in substantial losses to the petitioners.
Award 99 67, 79-80, 82-84, 86.

After being terminated by the petitioners, the respondent
twice sued the petitioners in Armenia seeking additional
compensation pursuant to the 2017 Agreement. Award {7 18-19.
Aragats Perlite OJSC subsequently filed suit against the
respondent in Armenia. Award 7 20. On January 3, 2020, Aragats
Perlite OJSC withdrew from its Armenian lawsuit and the
petitioners initiated the arbitration seeking damages,
attorney’s fees, interest, arbitration costs, punitive damages,
and injunctive relief against the respondent. Award Tf 20-21.
In the arbitration proceedings, the respondent objected to
arbitral jurisdiction, arguing that the underlying dispute
concerned an employment dispute, not a commercial dispute, and
that the petitioners waived their right to arbitration by suing

the respondent in Armenia. Award 7 27. On July 21, 2020, after

 
considering the parties’ arguments, the arbitrator ruled that
New York law applied to the interpretation of the 2017 Agreement
and the merits of the dispute, and that the FAA governed the
procedure of the arbitration. Award 7 29. The arbitrator
further found that the suit by Aragats Perlite OJSC in Armenia
did not waive Hyegate LLC’s right to arbitrate because Hyegate
LLC was not a party to the Armenian litigation begun by Aragats
Perlite OJSC and Aragats Perlite OJSC was not a party to the
2017 Agreement. Award ™@ 31. The arbitrator also found that the
arbitration provision in the 2017 Agreement applied to the
underlying dispute. Award J 30.

After determining that the arbitration provision in the
2017 Agreement applied to the dispute in this case, the
arbitrator enjoined the respondent from litigating against the
petitioners in any court, including in Armenia, and held that
the respondent must provide the petitioners with certain
documents, that the respondent pay Hyegate, LLC $354,602.05 for
the petitioners’ various losses, that the respondent pay
arbitration costs, and that the Award was in full satisfaction
of the claims submitted. Award at p. 17.

The petitioners filed a petition to confirm arbitration in
this Court on February 19, 2021. ECF No. 2. ‘The petitioners
served the Petition on the respondent on March 13, 2021 and

filed proof of service on March 31, 2021. ECF No. 11. The

 
respondent did not respond to the Petition, and the petitioners
received a Clerk’s Certificate of Default against the respondent
on April 28, 2021. ECF No. 17. This Court entered an Order to
Show Cause why a default judgment should not be entered on May
24, 2021, ordering the respondent to respond to the Order by
June 14, 2021. ECF No. 23. The respondent has not appeared or
otherwise responded to the Petition or the Order to Show Cause.
If.

The Court has subject matter jurisdiction over the dispute
pursuant to Chapter 2 of the FAA. 9 U.S.C. §§ 201-208. The
petitioners originally cited Chapter 1 of the FAA and diversity
jurisdiction as bases for federal jurisdiction. The petitioners
were incorrect on both assertions. Nevertheless, the Court has
federal question jurisdiction over the dispute because it is
governed by Chapter 2 of the FAA. “Chapter 2 [of the FAA]
grants federal courts jurisdiction over actions governed by the
[New York] Convention, [and] establishes venue for such

actions.” 1 GE Energy Power Conversion France SAS, Corp. Vv.

 

Outokumpu Stainless USA, LLC, 140 S. Ct. 1637, 1644 (2020).

 

Pursuant to the Convention on the Recognition and Enforcement of
Foreign Arbitral Awards, commonly known as the New York

Convention, and Chapter 2 of the FAA, federal courts have

 

1 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, emphasis, omissions, citations, and internal quotation marks in
quoted text.

 
subject matter jurisdiction to confirm awards from commercial
arbitrations involving property located abroad or commercial
arbitrations involving at least one alien. 9 U.S.C. § 202.
This case is about an arbitral award based on a commercial
arbitration involving at least one alien and involving property
located abroad.? Therefore, this Court has federal question
jurisdiction. See id. § 203.

II.

The respondent has failed to respond to the Petition at
issue. However, the Court must do more than simply issue a
default judgment in favor of the petitioners. The Second
Circuit Court of Appeals has explained that a default judgment
is generally inappropriate in a proceeding to confirm or vacate
an arbitration award because “[a] motion to confirm or vacate an
[arbitration] award is generally accompanied by a record...
[and] the petition and accompanying record should [be] treated

as akin to a motion for summary judgment based on the movant’s

 

2 The respondent argued in the arbitration that the underlying dispute was not
“commercial” because it was an employment dispute. Chapter 2 of the FAA
extends to arbitration agreements or arbitral awards arising out of legal
yelationships that are “considered as commercial.” 9 U.S.C. § 202.
Employment contracts, except for those involving transportation workers,
evidencing a transaction involving commerce are covered by the FAA, Cir.
City Stores, Inc. v. Adams, 532 U.S. 105, 113 (2001); see also Rogers v.
Royal Caribbean Cruise Line, 547 F.3d 1148, 1154 (9th Cir. 2008) (employment
dispute covered by the New York Convention). In this case, the underlying
employment agreement described obligations regarding the operation of a mine,
which is commercial in nature. Therefore, the arbitration at issue in this
case is covered by the New York Convention.

 

 

 
submissions.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109

 

(2d Cir. 2006).

The standard for granting summary judgment is well
established. “The [C]ourt shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S.

 

317, 322-23 (1986); Darnell v. Pineiro, 849 F.3d 17, 22 (2d Cir.

 

2017}. The substantive law governing the case will identify
those facts that are material and “(o]Jnly disputes over facts
that might affect the outcome of the suit under the governing
law will properly preclude the entry of summary judgment.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see

 

also N.Y.C. Dist. Council of Carpenters v. Reilly Partitions,

Inc., No. 18-cv-1211, 2018 WL 2417849, at *2 (S.D.N.Y. May 29,

 

2018).

Where, as in this case, “an arbitral award falling under
the [New York] Convention is made,” any party to the arbitration
may apply to any court with jurisdiction for an order confirming
the award. 9 U.S.C. § 207. In such case, “{t]he court shall
confirm the award unless it finds one of the grounds for refusai
or deferral of recognition or enforcement of the award specified
in [Article V of the New York] Convention.” Id. Article V of

the New York Convention generally “provides the exclusive

 
grounds for refusing confirmation under the Convention.” Yusuf

 

Ahmed Alghanim & Sons v. Toys “R” Us, Inc., 126 F.3d 15, 20 (2d

 

Cir. 1997). Article V of the New York Convention provides that

a court may refuse to enforce an arbitral award where:

(a) The parties to the agreement ... were ... under some
incapacity, or the said agreement is not valid under the
jaw ...7 or

(b) The party against whom the award is invoked was not
given proper notice of the appointment of the arbitrator or
of the arbitration proceedings ...; or

(c) The award deals with a difference not contemplated by
or not falling within the terms of the submission to
arbitration, or it contains decisions on matters beyond the
scope of the submission to arbitration ...; or

(d) The composition of the arbitral authority or the
arbitral procedure was not in accordance with the agreement
of the parties ...; or

(e) The award has not yet become binding on the parties, or
has been set aside or suspended by a competent authority of
the country in which, or under the law of which, that award
was made.

Id. at 19. “Enforcement may also be refused if the subject
matter of the difference is not capable of settlement by
arbitration, or if recognition or enforcement of the award would
be contrary to the public policy of the country in which
enforcement or recognition is sought.” Id. The Secend Circuit
Court of Appeals has held that Chapter 1 of the FAA and all of
its grounds, express and implied, for modification and vacatur
apply under the Convention where, as in this case, the award was
rendered in the United States or pursuant to United States law.
Id. at 18, 23; see also Ecopetrol 5.A. v. Offshore Expl. & Prod.

LLC, 46 F. Supp. 3d 327, 340 n.6 (S.D.N.Y. 2014).

 
Pursuant to Chapter 1 of the FAA, a district court’s role
in reviewing an arbitration award is extremely limited. British

Ins. Co. v. Water St. Ins. Co., 33 F. Supp. 2a 506, 514

 

(S.D.N.¥. 2000); see also Tully Constr. Co. v. Canam Steel
Corp., 684 F. App’x 24, 26 (2d Cir. 2017) (“[C]ourts play only a
limited role when asked to review the decision of an arbitrator”
and only “a very narrow set of circumstances delineated by
statute and case law permit vacatur.”). “Arbitration awards are

not reviewed for errors made in law or fact.” Id. Arbitrai

awards may only be vacated on extremely limited grounds. See,
e.g., Hall St. Assoc’s, LLC v. Mattel, Inc., 552 U.S. 576, 5388
(2008); see Holdings, Inc. v. Jiffy Int’l AS, 5 F. Supp. 3d 565,
585-86 (S.D.N.¥. 2014); see also Ecopetrol S.A., 46 F. Supp. 3d
at 340. Chapter 1 of the FAA permits a district court to vacate

an arbitration award on four grounds:

(1) where the award was procured by corruption, fraud, or
undue means;

(2) where there was evident partiality or corruption in the
arbitrators, or either of them;

(3) where the arbitrators were guilty of misconduct in
refusing to postpone the hearing, upon sufficient cause
shown, or in refusing to hear evidence pertinent and
material to the controversy; or of any other misbehavior by
which the rights of any party have been prejudiced; or

(4) where the arbitrators exceeded their powers, or so
imperfectly executed them that a mutual, final, and
definite award upon the subject matter submitted was not
made.

9 U.S.C. § 10(a); see also Jock v. Sterling Jewelers Inc., 646

F.3d 113, 121 (2d Cir. 2011); Stolt-Nielsen SA v. AnimalFeeds

 

 
Int’l Corp., 548 F.3d 85, 90-91 (2d Cir. 2008), rev’d on other

grounds, 559 U.S. 662 (2010); McQueen-Starling v. UnitedHealth

 

Grp., Inc., 654 F. Supp. 2d 154, 161 (S.D.N.¥. 2009). The
arbitration award may also be vacated under the FAA if it
exhibited a “manifest disregard” of the law. Stolt-Nielsen, 548
F.3d at 94.

IV.

In this case, none of the reasons to vacate an arbitration
award provided by the New York Convention, the FAA, or the Court
of Appeals for the Second Circuit apply. The arbitrator found
that the underlying claims at issue were committed to
arbitration, Award @ 56; that pursuant to the 2017 Agreement,
the respondent must repay the petitioners $118,811.05 for the
advance he received because the venture was never profitable,
which was a condition precedent to payment, Award { 67; that the
petitioners are entitled to $120,000 in damages because the
respondent purchased industrial dryers without first getting
approval of the petitioners, Award 7 74; that the respondent
must repay $110,000 to petitioners because the respondent did
not get prior approval to borrow those funds from a third party,
Award 7 79; that the respondent is liable for $2,771 in interest
on a loan obtained from a different third party without the
petitioners’ approval, Award { 80; that respondent is liable for

the petitioners’ legal fees in the amount of $3,020 from past

10

 
litigation, Award ¢ 82; that the respondent must return all
relevant records to the petitioners, Award { 83; that the
petitioners are not entitled to exemplary damages for deceitful
behavior, Award 7 84; and that the respondent must pay for the
arbitration fees, Award 7 86.

These findings and conclusions were reached after a
preliminary hearing, interim orders, discovery rulings, written
submissions and an evidentiary hearing. A careful review of the
undisputed record provides no evidence that the award was the
product of corruption, fraud, or misconduct. The record shows
that the arbitrator did not exceed his powers, and that the
award was not “rendered in manifest disregard of the law or the

terms of the parties relevant agreements.” See Tully Constr.

 

Co., 684 F. App’x at 26; see also 9 U.S.C. § 10{a). Moreover,
there is no evidence that the parties to the agreement were
under some incapacity. The Award shows that the respondent was
given proper notice of the arbitration in which he participated
and of this case, the Award is within the scope of the
arbitration provision and the parties’ submissions to the
arbitrator, the arbitral procedure was in accordance with the
2017 Agreement, the Award has not been set aside by another

court, and the Award is not contrary to public policy. See

Yusuf Ahmed Alghanim & Sons, Inc., 126 F.3d at 19.

 

11

 
Accordingly, the petitioners are entitled to judgment

confirming the arbitral award.
CONCLUSION

For the reasons explained above, the petition to confirm
the arbitration award is GRANTED and the underlying arbitration
award is ordered confirmed.

The Clerk is directed to enter Judgment confirming the
Award, dated December 11, 2020, attached as Exhibit A to the
Petition, and to enter Judgment in favor of the petitioners and
against the respondent, awarding petitioners $354,602.05 in
damages and $61,312.50 in arbitration fees, enjoining the
respondent from bringing any judicial proceeding against the
petitioners concerning the underlying dispute, and requiring the
respondent to furnish the petitioners with all documents in the
respondent’s possession that relate to the petitioners that the
respondent obtained or created in the course of his duties owed
to the petitioners. The Clerk is directed to enter Judgment
accordingly and to close this case.

SO ORDERED.

Dated: New York, New York ea kyo Koel ff
a L

July 6, 2021
(  / John G. Koeltl
United States District Judge

 

12

 
